Case: 20-1771    Document: 42     Page: 1   Filed: 06/14/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    SARAH VESTAL,
                       Petitioner

                             v.

         DEPARTMENT OF THE TREASURY,
                    Respondent
              ______________________

                        2020-1771
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-0752-19-0497-I-1.
                 ______________________

                  Decided: June 14, 2021
                  ______________________

    JILLIAN T. WEISS, Law Office of Jillian T. Weiss, P.C.,
 Brooklyn, NY, argued for petitioner.

     KARA WESTERCAMP, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent. Also represented by
 JEFFREY B. CLARK, ELIZABETH MARIE HOSFORD, ROBERT
 EDWARD KIRSCHMAN, JR.
                   ______________________
Case: 20-1771    Document: 42      Page: 2    Filed: 06/14/2021




 2                                        VESTAL   v. TREASURY



     Before PROST *, PLAGER, and CHEN, Circuit Judges.
     Opinion for the court filed by Circuit Judge PROST.
         Circuit Judge PLAGER concurs in the result.
 PROST, Circuit Judge.
     Ms. Sarah Vestal petitions for review of a decision by
 the Merit Systems Protection Board (“Board”) sustaining
 her removal from the Internal Revenue Service (“IRS”) for
 intentionally disclosing taxpayer information to an unau-
 thorized person. Vestal v. Dep’t of the Treasury, No. DA-
 0752-19-0497-I-1, 2020 MSPB LEXIS 135 (M.S.P.B.
 Jan. 14, 2020) (decision available at App. 1–21 1) (“Deci-
 sion”). We affirm.
                         BACKGROUND
     Ms. Vestal was an IRS Internal Revenue Agent for ap-
 proximately ten years. S. App. 32. 2 Her duties included
 performing examinations, usually in the field of small busi-
 nesses or self-employed taxpayers. S. App. 60. As a part
 of her job, she routinely had access to personally identifia-
 ble and other taxpayer information.                Decision,
 2020 MSPB LEXIS 135, at *27–28. Between 2009 and
 2018, Ms. Vestal received annual “Privacy, Information
 Protection and Disclosure training.” S. App. 32.
     In October 2018, Ms. Vestal received a notice of pro-
 posed suspension for displaying discourteous and unprofes-
 sional conduct and for failing to follow managerial
 directives. S. App. 16–18. In preparing her defense, she



     *   Circuit Judge Sharon Prost vacated the position of
 Chief Judge on May 21, 2021.
     1   “App.” refers to the appendix filed by Ms. Vestal
 with her opening brief.
     2   “S. App.” refers to the supplemental appendix filed
 by the government.
Case: 20-1771     Document: 42    Page: 3    Filed: 06/14/2021




 VESTAL   v. TREASURY                                      3



 sent her attorney an Examining Officer’s Activity Record
 from a taxpayer’s file. S. App. 32. It is undisputed that
 this record included personally identifiable and other tax-
 payer information and that Ms. Vestal’s attorney was not
 authorized to receive such information. See, e.g., Peti-
 tioner’s Br. 15; App. 78–79; S. App. 78. It is also undis-
 puted that Ms. Vestal sent the record to her attorney
 without first obtaining authorization from the agency,
 without making any redactions, without relying on any ad-
 vice from legal counsel before making the disclosure, and
 without being aware of any rule or regulation that would
 have permitted the disclosure without authorization.
 S. App. 32.
     Ms. Vestal’s supervisor, Mr. Tonnie Buggs, issued a
 proposed removal letter recommending that Ms. Vestal be
 removed for making an unauthorized disclosure.
 S. App. 1–4. Mr. Alain Dubois, the deciding official, de-
 cided to remove Ms. Vestal from service, explaining in his
 removal letter “that a removal will promote the efficiency
 of the Service and that a lesser penalty would be inade-
 quate.” S. App. 5–9.
     Ms. Vestal appealed her removal to the Board. After
 holding a hearing, the administrative judge affirmed. De-
 cision, 2020 MSPB LEXIS 135, at *1. The administrative
 judge concluded that the agency proved its charge—that
 Ms. Vestal unlawfully disclosed taxpayer information to an
 unauthorized person—by preponderant evidence, as
 Ms. Vestal stipulated. Id. at *2–4. The administrative
 judge also determined that the agency had shown a nexus
 between the employee’s conduct and the efficiency of the
 service, as Ms. Vestal “routinely had access to [taxpayer’s
 personally identifiable information] and other taxpayer in-
 formation, and the unauthorized disclosure of that infor-
 mation jeopardizes the integrity of the agency.” Id. at *28.
    Further, the administrative judge sustained the
 agency’s chosen penalty of removal.     Id.    The
Case: 20-1771    Document: 42      Page: 4    Filed: 06/14/2021




 4                                        VESTAL   v. TREASURY



 administrative judge highlighted that the unauthorized
 disclosure was made to someone “over whom the agency
 had no control as to subsequent disclosure.” Id. at *30.
 Such a disclosure was “very serious,” as the IRS “is charged
 with collecting the nation’s revenue, most of which is paid
 voluntarily,” and the “disclosure of taxpayer information
 erodes taxpayer confidence when entrusting information to
 the agency, thereby jeopardizing the voluntary submission
 of revenue.” Id. at *29–30. The administrative judge elab-
 orated: “[Mr.] Dubois credibly testified Revenue Agents are
 trained that taxpayer privacy is ‘sacrosanct’ and any dis-
 closure of taxpayer information outside of work is an ‘abso-
 lute no-no.’” Id. at *32.
      The administrative judge further concluded that the
 record supported Mr. Dubois’s conclusion that Ms. Vestal’s
 disclosure was intentional. Id. at *30–32. The administra-
 tive judge highlighted that the agency’s table of penalties
 recommends removal for any first offense of intentional
 disclosures of taxpayer information to unauthorized per-
 sons. Id. at *30–31. The administrative judge “credit[ed]
 [Ms. Vestal’s] testimony that her disclosure of taxpayer in-
 formation was not intentional in the sense that she did not
 intend to violate a law or policy.” Id. at *31–32. Specifi-
 cally, Ms. Vestal stated that she incorrectly believed that
 attorney-client privilege protected the disclosure to her at-
 torney from being unauthorized. The administrative judge
 explained that Ms. Vestal nevertheless did “act[] intention-
 ally in that she knowingly transmitted a taxpayer’s record
 to her attorney.” Id. at *32. The administrative judge fur-
 ther acknowledged that Mr. Dubois considered Ms. Ves-
 tal’s prior suspension as aggravating, her job performance
 as mitigating, and her ten years of service with the agency
 as mitigating though also supporting that she had ample
 notice of the seriousness of unauthorized disclosures of tax-
 payer information. Id. After considering all the evidence,
 the administrative judge ultimately concluded that the
Case: 20-1771     Document: 42      Page: 5    Filed: 06/14/2021




 VESTAL   v. TREASURY                                         5



 penalty of removal was not unreasonable, particularly in
 view of the seriousness of the sustained charge. Id. at *33.
    The administrative judge’s initial decision became the
 Board’s final decision. Ms. Vestal now petitions for review.
 We have jurisdiction under 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
     Ms. Vestal does not dispute that the agency proved its
 charge that she unlawfully provided taxpayer information
 to an unauthorized person, nor does she dispute that the
 agency had shown a nexus. Ms. Vestal argues only that
 the Board committed various errors and that the penalty
 of removal was too severe. We affirm the Board’s decision.
                                I
      Our review of Board decisions is limited. Whiteman v.
 Dep’t of Transp., 688 F.3d 1336, 1340 (Fed. Cir. 2012). A
 final decision of the Board must be affirmed unless it is:
 “(1) arbitrary, capricious, an abuse of discretion, or other-
 wise not in accordance with law; (2) obtained without pro-
 cedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c); see also Potter v. Dep’t of Veterans Affs.,
 949 F.3d 1376, 1379 (Fed. Cir. 2020).
       We do not disturb an agency-imposed penalty merely
 because we might have chosen a lesser penalty had we been
 in charge. Webster v. Dep’t of the Army, 911 F.2d 679, 686
 (Fed. Cir. 1990) (“Whether this court would have chosen a
 different penalty is irrelevant.”); Graybill v. U.S. Postal
 Serv., 782 F.2d 1567, 1574 (Fed. Cir. 1986) (“In reviewing
 the appropriateness of an agency-imposed penalty, this
 Court does not sit as a final arbiter of disputes between the
 government and its employees. Our function is not to con-
 duct a de novo review of agency disciplinary proceedings in
 order to determine what penalty we might have imposed.
 . . . [T]he agency need not demonstrate that the particular
 penalty which it has imposed is the least severe penalty
Case: 20-1771    Document: 42      Page: 6    Filed: 06/14/2021




 6                                        VESTAL   v. TREASURY



 which can be imposed to effect the desired result.” (citation
 omitted)); Weston v. U.S. Dep’t of Hous. & Urb. Dev.,
 724 F.2d 943, 949 (Fed. Cir. 1983) (“In reviewing the ap-
 propriateness of an agency-imposed removal, it is not the
 place of this court to determine what course would have
 been pursued were we in charge.”); see also Whitmore v.
 Dep’t of Labor, 680 F.3d 1353, 1366 (Fed. Cir. 2012) (“In
 exercising this limited scope of review, we do not consider
 how we would have decided the case in the first instance,
 and may not merely substitute our judgment for that of the
 board.”).
      Rather, “[i]t is well established that the determination
 of the proper disciplinary action to be taken to promote the
 efficiency of the service is a matter peculiarly and neces-
 sarily within the discretion of the agency.” Parker v. U.S.
 Postal Serv., 819 F.2d 1113, 1116 (Fed. Cir. 1987); see also
 Guise v. Dep’t of Just., 330 F.3d 1376, 1382 (Fed. Cir. 2003)
 (“The choice of penalty is committed to the sound discretion
 of the employing agency.”); Lachance v. Devall, 178 F.3d
 1246, 1251, 1259 (Fed. Cir. 1999) (“It is a well-established
 rule of civil service law that the penalty for employee mis-
 conduct is left to the sound discretion of the agency.”).
     Accordingly, the court must defer “to the agency’s
 choice of penalty ‘unless the penalty exceeds the range of
 permissible punishment specified by statute or regulation,
 or unless the penalty is so harsh and unconscionably dis-
 proportionate to the offense that it amounts to an abuse of
 discretion.’” Archuleta v. Hopper, 786 F.3d 1340, 1352
 (Fed. Cir. 2015) (quoting Brook v. Corrado, 999 F.2d 523,
 528 (Fed. Cir. 1993)); see also Allen v. U.S. Postal Serv.,
 466 F.3d 1065, 1071 (Fed. Cir. 2006); Parker, 819 F.2d
 at 1116; Graybill, 782 F.2d at 1574; Weston, 724 F.2d at
 949.
     This highly deferential standard of review is reflective
 of the “great reluctance on the part of the courts to become
 enmeshed in the disciplinary process,” Weston, 724 F.2d
Case: 20-1771     Document: 42      Page: 7   Filed: 06/14/2021




 VESTAL   v. TREASURY                                        7



 at 949, as “the employing (and not the reviewing) agency is
 in the best position to judge the impact of the employee
 misconduct upon the operations of the agency, the pro-
 spects for the employer’s rehabilitation and improvement,
 and the need to maintain and encourage high standards of
 conduct by all employees,” Beard v. Gen. Servs. Admin.,
 801 F.2d 1318, 1321 (Fed. Cir. 1986).
                               II
     On appeal, Ms. Vestal argues only that the administra-
 tive judge committed various errors and that the penalty of
 removal is so harsh and unconscionably disproportionate
 to the offense that it amounts to an abuse of discretion. We
 disagree.
     Mr. Dubois’s penalty determination was guided by the
 factors set forth in Douglas v. Veterans Administration,
 5 M.S.P.R. 280 (1981). We have repeatedly approved of
 employing these factors to determine the reasonableness of
 a penalty. See, e.g., Zingg v. Dep’t of the Treasury, 388 F.3d
 839, 841 (Fed. Cir. 2004).
     As both Mr. Dubois and the Board found, Ms. Vestal
 intentionally disclosed taxpayer information to an unau-
 thorized person for her own benefit.             Decision,
 2020 MSPB LEXIS 135, at *19–20; S. App. 6. The disclo-
 sure violated the law. I.R.C. § 6103(a). Ms. Vestal was
 aware that she had multiple resources at her disposal—in-
 cluding her supervisors and the IRS Office of Disclosure
 Services—to discuss whether and how certain disclosures
 could be made, and in fact Ms. Vestal had previously con-
 sulted the Office of Disclosure Services. App. 80–81;
 S. App. 71–72. Yet she made this disclosure without first
 consulting any of these resources or otherwise obtaining
 permission from the agency. She also made the disclosure
 without first redacting any of the taxpayer information,
 without relying on any advice from her legal counsel when
 she made the disclosure, and without knowledge of any
Case: 20-1771    Document: 42       Page: 8   Filed: 06/14/2021




 8                                        VESTAL   v. TREASURY



 rule or regulation permitting the disclosure without prior
 authorization from the agency. S. App. 32.
     Ms. Vestal “knew privacy protection was important,”
 Decision, 2020 MSPB LEXIS 135, at *30–31, and she re-
 ceived annual trainings between 2009 and 2018 to that ef-
 fect, id.; S. App. 6, 32. Specifically, IRS Revenue Agents
 such as Ms. Vestal “are trained that taxpayer privacy is
 ‘sacrosanct’ and any disclosure of taxpayer information
 outside of work is an ‘absolute no-no.’”           Decision,
 2020 MSPB LEXIS 135, at *32. Such unauthorized disclo-
 sures are particularly serious in this context, because the
 IRS “is charged with collecting the nation’s revenue, most
 of which is paid voluntarily,” and “disclosure of taxpayer
 information erodes taxpayer confidence when entrusting
 information to the agency, thereby jeopardizing the volun-
 tary submission of revenue.” Id. at *29–30. 3 Furthermore,
 although of lesser importance to the deciding official,
 App. 59, Ms. Vestal had been previously suspended. Deci-
 sion, 2020 MSPB LEXIS 135, at *32; S. App. 6.
      These findings are supported by the law and substan-
 tial evidence. Under these circumstances, the penalty of
 removal was not “so harsh and unconscionably dispropor-
 tionate to the offense that it amounts to an abuse of discre-
 tion.”    Archuleta, 786 F.3d at 1352 (quoting Brook,
 999 F.2d at 528).
                              III
    Ms. Vestal’s primary argument on appeal is that “[t]he
 penalty imposed was that for willful disclosure, rather than


     3   For example, a transcript of one of Ms. Vestal’s
 trainings provides that “our work holds us to a higher
 standard—our actions must inspire trust and confidence in
 the Internal Revenue Service. That trust is a cornerstone
 of voluntary compliance with our nation’s tax laws.”
 S. App. 38.
Case: 20-1771     Document: 42     Page: 9    Filed: 06/14/2021




 VESTAL   v. TREASURY                                        9



 negligent disclosure.” Petitioner’s Br. 2. Ms. Vestal relies
 on the IRS Internal Revenue Manual (“IRM”), which states
 that “[a]n unauthorized access or disclosure” can be consid-
 ered “willful” only if it is made “with full knowledge that it
 is wrong.” IRM § 11.3.1.9. Ms. Vestal contends that her
 unauthorized disclosure was not willful because she did not
 have “full knowledge that [her actions were] wrong”; ra-
 ther, she contends that she incorrectly believed that attor-
 ney-client privilege protected the disclosure from being
 unauthorized. In Ms. Vestal’s view, because her unauthor-
 ized disclosure was not willful, the deciding official incor-
 rectly assessed three of the Douglas factors, namely: the
 nature and seriousness of the offense, the clarity with
 which the employee was on notice of any rules that were
 violated in committing the offense, and the consistency of
 the penalty with any applicable agency table of penalties.
 See Petitioner’s Br. 5. We disagree.
      Ms. Vestal’s removal was properly predicated on her
 intention to disclose the information to her attorney and
 did not depend on whether she knew that the disclosure
 was wrong. As to the nature and seriousness of the offense
 and clarity of notice, the Board credited Mr. Dubois’s testi-
 mony that Revenue Agents are trained that “taxpayer pri-
 vacy is ‘sacrosanct’” and that “any disclosure of taxpayer
 information outside of work is an ‘absolute no-no.’” Deci-
 sion, 2020 MSPB LEXIS 135, at *32. And the Board cred-
 ited Mr. Dubois’s testimony that the intentional nature of
 Ms. Vestal’s conduct—i.e., her intentional transmission of
 a taxpayer’s record to her attorney—was an aggravating
 factor even though “her disclosure of taxpayer information
 was not intentional in the sense that she did not intend to
 violate a law or policy.” Id. at *31–32. None of these find-
 ings are unsupported by the law or substantial evidence.
 Whether Ms. Vestal intended to make the disclosure at all
 is clearly relevant to the nature and seriousness of the of-
 fense.
Case: 20-1771    Document: 42     Page: 10    Filed: 06/14/2021




 10                                       VESTAL   v. TREASURY



     Of course, the IRS might have viewed this case quite
 differently if Ms. Vestal’s disclosure were a mistake—for
 example, had she intended to send the information to an
 authorized person but mistakenly sent the information to
 her attorney instead. But here, Ms. Vestal did intend to
 send the information to her attorney. It was not improper
 to consider such intentionality as aggravating. This court
 has even previously concluded that such intentionality can
 provide a basis for removal. See Zingg, 388 F.3d at 844 (af-
 firming the removal of an IRS employee even though the
 employee mistakenly believed that the disclosure of confi-
 dential taxpayer information was excused).
      As to the penalty guidelines, Ms. Vestal is incorrect
 that “[t]he penalty imposed was that for willful disclosure
 under the Agency’s penalty table, rather than that for dis-
 closure due to carelessness, recklessness[,] or negligence.”
 Petitioner’s Br. 6. In fact, the relevant section of the IRS
 Manager’s Guide to Penalty Determinations (“Penalty
 Guide”) does not use the word “willful” at all. Rather, the
 Penalty Guide recommends removal for even a first offense
 of an “[i]ntentional disclosure of information to unauthor-
 ized persons of tax or other personally identifiable infor-
 mation.” App. 37 (emphasis added). The Penalty Guide
 recommends lesser penalties only for the first two offenses
 of “[d]isclosure due to carelessness, recklessness, or negli-
 gence.” Id. Ms. Vestal improperly conflates willful unau-
 thorized disclosures—which may constitute a felony, see
 I.R.C. § 7213—from disclosures, like hers, that were
 merely intentional.
     Ms. Vestal also appears to argue that, for purposes of
 the Penalty Guide, “intentional” and “willful” are synony-
 mous. They are not. The use of “intentional” in the guide-
 lines refers to disclosures that were made on purpose even
 if the employee did not know that the disclosures were
 wrong. If the IRS wanted to limit the guidelines to recom-
 mending removal only for first offenses of willful disclo-
 sures—i.e., disclosures that, in Ms. Vestal’s view, require
Case: 20-1771      Document: 42       Page: 11      Filed: 06/14/2021




 VESTAL   v. TREASURY                                              11



 knowledge of wrongdoing—the IRS would have used the
 word “willful” in the guidelines. It did not. Ms. Vestal pro-
 vides no reason why the IRS would have used the word “in-
 tentional” in the Penalty Guide if it really meant “willful.”
      It would be one thing if “willful” and “intentional” were
 generally synonymous in the law. They are not. The Su-
 preme Court has explained that “even in the criminal con-
 text, reference to a[n] . . . ‘intentional’ ‘violation’ . . . has not
 necessarily implied a defense for legal errors.” Jerman v.
 Carlisle, 559 U.S. 573, 582–85 (2010) (citation omitted).
 And as compared with “intentional,” the term “willful” is
 “more often understood in the civil context to excuse mis-
 takes of law.” Id. at 584; see also id. at 582–83 (“Our law
 is therefore no stranger to the possibility that an act may
 be ‘intentional’ for purposes of civil liability, even if the ac-
 tor lacked actual knowledge that her conduct violated the
 law.”).
      Ms. Vestal relies heavily on the IRM in support of her
 argument. While we acknowledge that the IRM may ap-
 pear less than clear as to the definition of “intentional,” the
 IRM more strongly supports our conclusion than hers. Spe-
 cifically, the IRM defines “[a]n unauthorized access or dis-
 closure” as “willful when it is done voluntarily and
 intentionally with full knowledge that it is wrong.” IRM
 § 11.3.1.9 (emphasis added). Thus, for purposes of the
 IRM, “willful” and “intentional” cannot mean the same
 thing, as “intentional” is merely one subcomponent of the
 definition of “willful.” And the definition of a willful disclo-
 sure in the IRM also makes clear that knowledge that the
 disclosure is wrong is separate from the intentionality of
 the disclosure—otherwise the definition of willful would in-
 clude a significant redundancy. Accordingly, the IRM most
 readily supports our interpretation of the Penalty Guide,
 not Ms. Vestal’s.
    Ms. Vestal also relies on the fact that the Penalty
 Guide recommends lesser penalties for “[d]isclosure[s] due
Case: 20-1771    Document: 42      Page: 12    Filed: 06/14/2021




 12                                        VESTAL   v. TREASURY



 to carelessness, recklessness, or negligence.” See App. 37.
 In Ms. Vestal’s view, her actions fall into this this category
 because her disclosure was due to her mistaken belief that
 attorney-client privilege protected the disclosure. But as
 Mr. Dubois explained, and as the text plainly indicates,
 this category of offense is for disclosures that the employee
 never intended to make in the first place, such as where an
 employee intends to fax a document with taxpayer infor-
 mation to an authorized recipient but negligently faxes the
 document to an unauthorized recipient. See S. App. 56–57.
 This interpretation is also supported by the agency’s pri-
 vacy training, which consistently describes careless disclo-
 sures as those made without any intent to disclose
 information to an unauthorized person. 4 The privacy



      4  S. App. 40 (providing an example of a careless dis-
 closure as one where an employee, “in haste,” fails to follow
 shipping procedures when shipping a package containing
 personally identifiable taxpayer information, and although
 the package was ultimately delivered, the box was dam-
 aged and appeared to be missing files); id. at 41 (providing
 an example of a careless disclosure as one where an em-
 ployee picks up groceries while leaving her laptop, which
 contains personally identifiable taxpayer information, on
 the passenger seat of the car, and the laptop is stolen while
 the employee is getting groceries); id. (providing two exam-
 ples of careless disclosures caused by faxing: first where
 “[a] Revenue Agent was attempting to EEFax various
 forms for tax years 2012–2017 to a taxpayer but after
 transmitting he realized he erroneously sent them to an in-
 correct fax number”; and second where a Contact Repre-
 sentative sent personally identifiable taxpayer information
 to an unauthorized recipient because she “grabbed several
 documents from a shared printer” and transmitted all the
 documents without realizing that she had grabbed docu-
 ments she did not intend to send).
Case: 20-1771     Document: 42     Page: 13    Filed: 06/14/2021




 VESTAL   v. TREASURY                                       13



 training also characterizes unintentional disclosures in the
 same manner. S. App. 40. 5
    Against this backdrop, it is clear that the IRS used the
 word “intentional” rather than “willful” in the Penalty
 Guide to connote that removal for a first offense is war-
 ranted even if the disclosure were not made with full
 knowledge that it was wrong. Accordingly, the penalty of
 removal is not inconsistent with the Penalty Guide.
     Relatedly, Ms. Vestal argues that Mr. Dubois conceded
 that he might have recommended a different penalty had
 Ms. Vestal’s disclosure been non-willful. See App. 58–59,
 67. But Ms. Vestal misreads Mr. Dubois’s testimony. With
 just a little context, it is clear that Mr. Dubois only admit-
 ted that, had Ms. Vestal not intended to make the disclo-
 sure to her attorney (e.g., had she mistakenly sent the
 documents to her attorney while intending to send the doc-
 uments to an authorized recipient), he may have consid-
 ered a different penalty.
     For starters, Ms. Vestal’s reading of Mr. Dubois’s testi-
 mony is inconsistent with the fact that Mr. Dubois’s re-
 moval decision was not based on Ms. Vestal having
 knowledge that the disclosure was wrong. See S. App. 6,
 56–57; App. 59–61. In affirming the removal, the adminis-
 trative judge specifically credited Ms. Vestal’s testimony
 that she did not intend to violate a law or policy, but nev-
 ertheless found that “preponderant record evidence sup-
 ports Dubois’[s] belief that the appellant’s disclosure of
 taxpayer information was intentional” and that such inten-
 tionality “was an aggravating factor.”             Decision,



     5   S. App. 40 (providing examples of unintentional er-
 rors as “[m]ailing or faxing documents to the wrong tax-
 payer, [e]rrors in transcript delivery to Income Verification
 Express Service (IVES) participants [or] [i]mproperly shar-
 ing or disclosing sensitive data by telephone or email”).
Case: 20-1771    Document: 42     Page: 14    Filed: 06/14/2021




 14                                      VESTAL   v. TREASURY



 2020 MSPB LEXIS 135, at *32. As the administrative
 judge explained, Mr. Dubois’s removal determination was
 founded upon Ms. Vestal’s intention to disclose the infor-
 mation to her attorney, not on whether she knew that the
 disclosure was wrong. See id. at *31–32.
     In the removal letter, Mr. Dubois described the miscon-
 duct as the intentional disclosure of taxpayer information.
 S. App. 6. Turning to the hearing, Mr. Dubois explained
 that Ms. Vestal’s misconduct was intentional because
 Ms. Vestal purposely shared the information with her at-
 torney. S. App. 56–57. Mr. Dubois contrasted Ms. Vestal’s
 case with one where someone faxes something incorrectly
 and thus did not intend to make the disclosure at all.
 S. App. 56–57. Mr. Dubois conceded that he did not know
 whether Ms. Vestal knew the disclosure was wrong when
 she made it. App. 59–60. But Mr. Dubois proposed re-
 moval nonetheless, stressing that there were only two pos-
 sibilities: either Ms. Vestal was ignorant of the law or she
 knew her disclosure was unlawful, and either way the dis-
 closure was “very serious and troubling.” App. 60. No-
 where did Mr. Dubois indicate that his removal
 determination was based in any part on Ms. Vestal’s
 knowledge that her disclosure was wrong. In context, it is
 thus clear that the admissions relied upon by Ms. Vestal
 refer to an admission by Mr. Dubois that he probably would
 have chosen a lesser penalty had Ms. Vestal not intended
 to make the disclosure.
      It is true that Mr. Dubois responded “[m]ost likely” to
 Ms. Vestal’s attorney’s question, “[i]f Ms. Vestal’s disclo-
 sure had been non-willful, you would have recommended a
 different penalty, correct?” App. 58 (emphasis added). But
 it is clear from his testimony that he understood the use of
 willful during the hearing as synonymous with
Case: 20-1771     Document: 42     Page: 15     Filed: 06/14/2021




 VESTAL   v. TREASURY                                        15



 intentional. 6 App. 58. For example, Mr. Dubois’s explana-
 tion for his response was that the Penalty Guide does not
 recommend removal for a first offense if the offense is non-
 willful. App. 58. But as previously indicated, the Penalty
 Guide does not use the term “willful” at all but rather rec-
 ommends removal for a first offense of “[i]ntentional disclo-
 sure” and lesser penalties for a first offense of “[d]isclosure
 due to carelessness, recklessness, or negligence.” App. 37.
 Given this context, and given that Mr. Dubois’s penalty de-
 termination was not based on Ms. Vestal’s knowledge of
 wrongdoing, it is clear that Mr. Dubois indicated at the
 hearing only that he would have considered a different pen-
 alty had Ms. Vestal not intended to disclose the infor-
 mation to her attorney. See also App. 60 (Mr. Dubois using
 “willful” in the context of intending the disclosure, not in
 the context of knowing whether the disclosure was unlaw-
 ful).
     Ms. Vestal also points to Mr. Dubois’s testimony indi-
 cating that he did not believe that Ms. Vestal actually
 thought attorney-client privilege protected the disclosure.
 App. 65–67. But right afterward, Mr. Dubois clarified that
 his removal decision was based upon her intent to disclose
 the information to her attorney and “the sacrosanct nature



     6    Indeed, Ms. Vestal, the administrative judge, and
 even the government have all improperly conflated “will-
 ful” and “intentional” at various points during these pro-
 ceedings, so it should come as no surprise that Mr. Dubois
 fell prey to such conflation as well. Further, the concept of
 a “willful” disclosure appears to have been introduced by
 Ms. Vestal’s counsel during the questioning of Mr. Dubois
 at the December 12, 2019 administrative judge hearing.
 App. 58. As noted supra, in the removal letter, Mr. Dubois
 did not describe Ms. Vestal’s misconduct as a willful disclo-
 sure of taxpayer information but as an intentional disclo-
 sure.
Case: 20-1771    Document: 42      Page: 16     Filed: 06/14/2021




 16                                        VESTAL   v. TREASURY



 of the actual offense,” not on her knowledge that the disclo-
 sure was wrong. App. 66–67. And again, the remainder of
 Mr. Dubois’s testimony makes clear that he recommended
 removal because Ms. Vestal intended the disclosure, not
 based upon whether Ms. Vestal knew the disclosure was
 unauthorized when she made it. Overall, Mr. Dubois’s tes-
 timony aligns with the initial statement he made in the re-
 moval letter—that Ms. Vestal “intentionally disclosed
 taxpayer information to [her] individual attorney for per-
 sonal use,” S. App. 6—an offense warranting removal ac-
 cording to the Penalty Guide. Ms. Vestal also argues that
 the Board erred in considering Ms. Vestal’s prior discipline
 as an aggravating factor because Mr. Dubois “testified that
 he did not consider her prior discipline to be significant in
 determining the penalty.”        Petitioner’s Br. 16 (citing
 App. 59). But Mr. Dubois merely testified that he did not
 consider Ms. Vestal’s discipline to be a significant factor in
 determining the penalty, not that her prior discipline was
 irrelevant or not aggravating. App. 59. Mr. Dubois’s re-
 moval letter specifically lists Ms. Vestal’s prior disciplinary
 record as aggravating. S. App. 5–6.
      Ms. Vestal also contends that the administrative judge
 “incorrectly stated that Mr. Dubois considered [Ms. Ves-
 tal’s] length of service as a mitigating factor.” Petitioner’s
 Br. 18–19. Ms. Vestal reasons that Mr. Dubois’s testimony
 was inconsistent on that score and that the administrative
 judge erred in refusing to let counsel “read the deposition
 testimony into the record and question the witness about”
 the inconsistency. Petitioner’s Br. 18–19. We disagree. As
 the administrative judge found, Mr. Dubois acknowledged
 the alleged ambiguity and adequately explained it. Specif-
 ically, he explained that he considered Ms. Vestal’s ten
 years of service as a mitigating factor but her ten years of
 training on taxpayer privacy as aggravating. App. 72–75;
 see also S. App. 5–9.
Case: 20-1771     Document: 42    Page: 17   Filed: 06/14/2021




 VESTAL   v. TREASURY                                     17



                        CONCLUSION
     We have considered Ms. Vestal’s remaining arguments
 but find them unpersuasive. For the foregoing reasons, the
 Board’s decision is supported by substantial evidence, is in
 accordance with the law, and did not amount to an abuse
 of discretion. The penalty of removal under these circum-
 stances was not “so harsh and unconscionably dispropor-
 tionate to the offense that it amounts to an abuse of
 discretion.” Archuleta, 786 F.3d at 1352 (quoting Brook,
 999 F.2d at 528).
                        AFFIRMED